—Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about February 28, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute escape in the third degree, and placed him with the Division for Youth for a period of 12 months, unanimously affirmed, without costs.
The court, properly taking judicial notice of the fact that the Division for Youth is a State agency (Executive Law art 19-G) that contracts with private agencies such as Boys Town to maintain detention facilities (Executive Law § 501 [6], [7]), correctly found that appellant’s escape from the custody of the Boys Town caseworker met the statutory criteria for escape in the third degree (Penal Law § 205.00 [2]; § 205.05), since the caseworker was “exercising the functions of [a] public officer or employee” within the meaning of Penal Law § 10.00 (15) (b).
The petition charging escape was jurisdictionally sufficient despite the lack of an attached certified copy of the court order placing appellant in the custody of Boys Town, since the supporting deposition included a statement that appellant had *533been remanded to Boys Town pursuant to a specified Family Court order, and this statement is regarded “as having been made upon the knowledge of the person verifying the pleading” (CPLR 3023). Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.